Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the preliminary amendment filed on 08/31/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leblay et al. (WO2017/012832) by way of (US10,358,953).

Regarding claim 7: Leblay discloses a control valve assembly arranged in a tubular slide valve assembly, the control valve assembly (figures 2-4) comprising: at least three rigid rings (figure 2, numeral 60, each having two rigid rings: 72); and at least  wherein each of said at least two valves comprises at least one blade (74)  connected to two respective flexible arms (88,90), and each of said at least two valves (60) is connected to two consecutive rigid rings of said at least three rigid rings (72,72).
Regarding claim 8: Leblay discloses the control valve additionally comprising an indexing element provided with an internal or external notch (86).
Regarding claim 9: Leblay discloses a control screw for a camshaft phaser of an internal combustion engine (figures 2-4), the control screw comprising: a screw body (22); a slide valve assembly within the screw body (34); and a control valve assembly arranged in the slide valve assembly (60), the control valve assembly comprising: at least three rigid rings; and at least two valves (60,60); wherein each of said at least two valves (60) comprises at least one blade (74) connected to two respective flexible arms (88,90), and each of said at least two valves is connected to two consecutive rigid rings of said at least there rigid rings (figure 2).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860.  The examiner can normally be reached on Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZELALEM ESHETE/Primary Examiner, Art Unit 3746